Motion of the party designated plaintiff in error, but who in fact is defendant in error, to dismiss sets up failure to give notice of appeal in the district court as provided by section 1, ch. 219, Sess. Laws 1917, amending section 5238, Rev. Laws 1910; failure to give notice of the time and place to settle and sign case-made, and signing and settling case-made before the expiration of the time allowed for suggesting amendments thereto (Harkins v. McPhail, 77 Okla. 162, 187 P. 222; Guymon Electric Light  Power Company v. Spears, 73 Oklahoma, 175 P. 347); and improper designation of parties on appeal.
From an examination of the record and the docket of this court, it further appears that no petition in error has been filed. A proceeding to obtain a reversal, vacation, or modification of any order or judgment of a trial court shall be by petition in error filed in this court setting forth the error complained of. Section 5238, Rev. Laws 1910, supra. This court will not consider any errors except those assigned or specified. Hopley, Treasurer, etc., v. Benton, 38 Okla. 233,132 P. 808; 3 C. J., sec. 1462, and cases cited therein.
A petition in error is jurisdictional. If there is no assignment of error at all, this court will of course dismiss the appeal. De Vitt et al. v. City of El Reno et al.,28 Okla. 315, 114 P. 253; Manuel v. White, 5 Okla. 736, 50 P. 87.
For the reasons stated, the case is dismissed.
RAINEY, C. J., HARRISON, V. C. J., and PITCHFORD, JOHNSON, and McNEILL, JJ., concur. *Page 33